Mr. Justice Benson
delivered the opinion of the court.
There are several reasons assigned by appellant to justify a reversal of the order made by the Circuit Court, but it will not be necessary to consider more than one.
It appears from the r.ecord that there are two writs of execution out at the present time, and that there has been an attempted levy under each.
“If a writ has been issued, and its execution commenced, it must first be completed before a new writ can issue. * * After a levy is made, the plaintiff has no right to wantonly abandon it; and if he does so, and procures the issuing of an alias writ, or if under any circumstances an alias issues while a levy under a prior writ remains undisposed of, such alias may be quashed”: Freeman on Executions (2 ed.), §50.
*388And tbe same doctrine has been approved by.this court: Wright v. Young, 6 Or. 87.
It follows that the order overruling tbe motion to quash the second writ of execution should be reversed and the cause remanded, with directions to allow the motion. Reversed With Directions.